Title: To Thomas Jefferson from Robert Porterfield, 1 February 1781
From: Porterfield, Robert
To: Jefferson, Thomas


Charleston, S.C. 1 Feb. 1781. Reports the death on 10 Jan. of his brother Col. Charles Porterfield, who was on his way from Camden to Charleston. During his brother’s “almost five months extreme illness, The consequence of a wound he received on the 16th. of August near Camden, His necessary expences amounted to a considerable sum, for the purpose of defraying which, he borrowed of Lord Rawdon, Thirty Guineas which I have made myself answerable to his Lordship for as soon as may be in my power.” Cannot raise such a sum in his present circumstances; asks TJ’s assistance, which he thinks his brother’s “services has merited from the Authority of the State, in whose employ he lost his life.” If TJ should consider this an impropriety, then he requests loan of thirty guineas “in order that my faith with a Gentleman who granted, not only that, but many other favours to my Brother while in great distress may not be broken.”
